DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 14, “an attachment plate in a distal end of a prosthetic socket” has been interpreted as positively claims the prosthetic socket despite the language, “air-tight seal when the attachment plate is configured to be fabricate into the distal end of the prosthetic socket”. 

Response to Arguments
Applicant's amendments and arguments overcame all the previous rejections. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5-8, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie (2010/0094432).
Mackenzie teaches an attachment plate (20, 50) to be fabricated into a prosthetic socket 12.

    PNG
    media_image1.png
    626
    613
    media_image1.png
    Greyscale

The attachment plate comprising a cylindrical body (20, 50) having a side a top 22, a bottom (depicted) and a side therebetween;
a peripheral seal (depicted and/or flanged portions) affixed to the side of the body;
a valve 32 located on top of the cylindrica body; and 
and an exhaust port (generally 56) located on the side of the cylindrical body an in fluid communication with the valve, the exhaust port configured to expel air external to a cavity of the prosthetic socket. 
	Claims 2, 15, further comprising an air tunnel 30, 59, 56 through the body from the valve to the exhaust port. 
	Claim 5, see figure 1 above.
	Claims 7 and 12, see par. 0030 and 0035.
	Claim 16, see pump 60.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (2010/0094432) in view of Ruiz et al (10,759,138).
Mackenzie teaches an attachment plate as described above, however, fails to a distal end pad on top of the body; and a channel in the distal end pad fluidly connecting the cavity of the prosthetic socket to the valve.
Ruiz et al teaches a distal end pad (liner) as claimed; see the abstract and at least figure 8.
It would have been obvious to one having ordinary skill in the art to have used the distal end pad of Ruiz et al with the attachment plate of Mackenzie to allow moisture (sweat) to be removed from the liner and socket.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie (2010/0094432) in view of Arbogast et al (6,063,125).
Mackenzie teaches an attachment plate to be fabricated into a prosthetic socket as detailed above, however fails to teach a removable filter affixed over the valve, the removable filter configured to prevent debris from the cavity to enter the valve or the air tunnel.
Arbogast et al also teaches an attachment plate for placement in a distal end of a prosthetic socket. Abogast et al further teaches a removable filter 30 affixed over the valve, the removable filter configured to prevent debris from the cavity to enter the valve or the air tunnel.
It would have been obvious to one having ordinary skill in the art have used the teaching of Abogast et al and placed a removable filter affixed over the valve of Mackenzie, as claimed, to prevent clogging of the valve. See at least 4:7-31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774